Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 15,
2014




                                     In The

                     Fourteenth Court of Appeals

                             NO. 14-14-00441-CV


          IN THE ESTATE OF ADEL SHESHTAWY, DECEASED

                     On Appeal from Probate Court No 1
                            Harris County, Texas
                      Trial Court Cause No. 407499-406


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed May 16, 2014. On July 2, 2014,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.